Citation Nr: 1430218	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left hip arthritis with labrum tear (left hip disability) on a direct basis.

2.  Entitlement to service connection for left hip arthritis with labrum tear secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 Decision Review Officer's decision and a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Denver, Colorado (RO).  

The issue of entitlement to service connection for a left hip disability secondary to service-connected disabilities is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC)


FINDING OF FACT

The Veteran does not have left hip disability that is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for left hip disability on a direct basis are not met, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the June 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in August 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it involves review of the claims file, relevant examination of the Veteran, and an opinion on whether the Veteran has a left hip disability due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for left hip arthritis.  He contends that he has left hip arthritis incurred in or aggravated by service or caused or aggravated by his service-connected right foot and bilateral ankle disabilities.  He is currently service connected for residuals of a right foot and ankle injury with osteoarthritis and left ankle degenerative joint disease.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  


Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995). 

The Veteran's service treatment records do not contain any complaints or clinical findings indicative of a left hip disability, including on separation medical history and medical examination reports in April 1986.

The Veteran complained on VA evaluation in April 1992 of ankle, foot, lower back, and knee problems, which began in service.  His gait was reciprocal and symmetrical.  The diagnoses did not include any left hip disability.

VA treatment reports dated from August 2004 through May 2009 reveal mild degenerative spurring on X-rays in August 2008.  An MRI of the left hip in September 2008 showed an anterior superior labral tear, mild osteoarthritis, and small joint effusion.  

The Veteran complained on VA evaluation in August 2009 of a two year history of left hip pain.  The examiner noted that there was no documentation of any chronic limp or chronic altered gait in the years between the Veteran's right ankle injury and the development of his left hip arthritis.  The diagnosis was left hip degenerative joint disease with MRI evidence of left hip labrium tear.  After review of the record and examination of the Veteran, the examiner concluded that the Veteran's current left hip condition is not causally related to service injury because there is no medical evidence of a left hip problem in service or for many years thereafter.  

VA treatment records dated from August 2010 through February 2012 reveal continued complaints of left hip disability.
The above evidence does not reveal any complaints or clinical findings of left hip disability in service, including on separation evaluation in 1986, or on VA compensation and pension evaluation in April 1992.  The initial post-service evidence of left hip disability is not until 2007, which is over 20 years after service discharge.  Moreover, the VA opinion on file, which is based on a review of the record and examination of the Veteran, and which contains a rationale for the opinion, is against the claim for service connection for left hip disability on a direct basis.  In other words, the evidence does not relate the Veteran's current left hip disability to an injury in service.  There is no competent evidence indicating left hip arthritis manifested within a year of service as the first notion of left hip pain was in 2007.

Although the Veteran is competent to report his left hip symptoms, such as pain, he is not competent to report that he has left hip arthritis and/or a labrum tear due to service or to service-connected disability.  The diagnosis of left hip arthritis or a labrum tear and the determination of the etiology of either disability are medical questions and require medical expertise.  A layperson is not competent to address these issues.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for left hip disability on a direct basis must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left hip disability on a direct basis is denied.  


REMAND

In addition to the claim discussed above, the Veteran seeks service connection for a left hip disability secondary to his service-connected right foot and bilateral ankle disabilities.  The August 2009 opinion indicated that the Veteran's left hip disability was not caused by an altered gait due to a right foot or bilateral ankle disabilities, but no opinion was provided as to whether the Veteran's left hip disability has been aggravated by the Veteran' service connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, an additional opinion is needed which includes the proper standard for consideration, namely whether the Veteran's service-connected bilateral ankle or right foot disabilities, caused or aggravated the Veteran's left hip disability.

Lastly, the Veteran has been treated at the VA medical center in Denver, Colorado and the most recent records in the file are dated from April 2011.  On remand, updated records should be obtained since they are in the constructive possession of VA.  See Bell v Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all treatment record for the Veteran from the VA Medical Center in Denver, Colorado and all associated outpatient clinics dated form April 2011 to the present.  All attempts to obtain the records must be documented in the claims file.


2.  Schedule the Veteran for an examination to determine the nature and etiology of the left hip disability.  The claims filed must be provided to the examiner in conjunction with the examination.  All necessary testing must be accomplished.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hip disability has been caused or aggravated by his service connected bilateral ankle disabilities, or by his service-connected right foot disability acting alone or in combination.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2011). 

4.  On completion of the foregoing, the claim should be re-adjudicated. If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

 The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


